Citation Nr: 0518976	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than January 7, 1994 
for the grant of service connection for a psychiatric 
disorder, currently diagnosed as post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1964 to May 
1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a series of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted the 
veteran's claim seeking entitlement to service connection for 
PTSD, and assigned a 100 percent disability evaluation, 
effective from January 7, 1994.

In July 1999, the veteran, accompanied by his spouse and his 
representative, appeared and presented testimony at a hearing 
before the undersigned Veterans Law Judge.  A complete 
transcript of the testimony is of record.

The Board remanded this case in December 1999 in order to 
obtain additional evidence.  At that time, it was noted that 
in view of the RO's decision that the veteran had timely 
filed a notice of disagreement (NOD) to a May 1983 RO 
decision that had denied entitlement to service connection 
for a nervous disorder, his claim had remained pending since 
that time.  The Board further stated that in view of such 
determination, the issue on appeal centered on whether "the 
date entitlement arose" was earlier than January 7, 1994.  
(In this regard, the veteran's assertion that he had filed an 
even earlier claim for service connection for PTSD, in 
November 1970, was directed to the attention of the RO for 
further action.)  In view of the circumstances presented in 
this case, the Board finds that the issue would be best 
characterized as set forth on the preceding page.  

The RO took action requested by the Board and issued a 
Statement of the Case in April 2002, which appropriately and 
fully considered the question of whether the veteran was 
entitled to an earlier effective date, based on a claim 
pending since at least January 1983.  To the extent that a 
later issued Supplemental Statement of Case (September 2004) 
found the May 1983 RO decision to be final, and thereby 
considered whether there was clear and unmistakable error in 
that determination, such is incorrect and will be 
disregarded.  

In September 2002, the Board undertook development in 
accordance with authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  This regulation was subsequently invalidated.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board remanded the case 
in October 2003, to again obtain additional evidence.  


FINDINGS OF FACT

1.  Service medical records show that in March 1969 the 
veteran underwent a psychiatric evaluation which yielded a 
diagnosis of no psychiatric disease.

2.  The veteran's November 1970, Application for Hospital 
Treatment or Domiciliary Care due to extreme mental tension, 
is not a formal claim for service-connected compensation 
benefits.  

3.  A VA medical record dated in November 1970, yielded a 
diagnosis of situational reaction with anxiety; a VA medical 
certificate dated in July 1975 revealed a diagnosis of 
situational depression; and a November 1975 VA progress note 
showed a diagnostic impression of adult situational stress 
with anxiety.   

4.  In January 1982 the veteran was evaluated for psychiatric 
admission to the VA hospital.  VA outpatient treatment 
records dated from January 1983 to February 1983 yielded 
diagnoses of anxiety, depression and dysthmic disorder.
 
5.  On January 11, 1983, the veteran filed a formal claim of 
entitlement to service connection for a psychiatric disorder.

6.  A VA examination in March 1983 noted that the veteran was 
not suffering from any clinical psychiatric syndrome and 
specifically concluded that the veteran's symptoms and 
history did not reflect PTSD.

7.  The record is void of any medical records dated between 
March 1983 and June 1994 which show treatment, diagnosis or 
manifestations for a finding of an acquired psychiatric 
disorder, to include PTSD, related to service.

8.  On January 7, 1994, the veteran filed a formal claim of 
entitlement to service connection for PTSD.

9.  A VA examination in June 1994 yielded diagnoses of PTSD 
and chronic dysthmia.

10.  On June 29, 1994, the RO issued a rating decision 
granting service connection for PTSD and assigning a 30 
percent disability rating, effective January 7, 1994; 
subsequently, a September 1995 rating decision assigned a 100 
percent disability rating and an April 1997 rating decision 
made the 100 percent disability evaluation effective January 
7, 1994.  


CONCLUSION OF LAW

The requirements for an effective date prior to January 7, 
1994, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
December 1997 and April 2002 statements of the case, and 
September 2004 supplemental statement of the case, and 
January 2000, July 2002, December 2002 and March 2004 
correspondence from the RO, the veteran has been given notice 
of the evidence necessary to substantiate his claim on 
appeal.

In particular, the Board notes evidence development letter 
dated in March 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim on 
appeal.  In this letter, the veteran was advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.  The Court has since reiterated that delayed 
notice will not ordinarily prejudice a claimant, and that a 
sufficient remedy for inadequate notice was for VA to take 
actions that ensured that the required notice was ultimately 
provided.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  

II.  Factual Background

The veteran's service medical records reveal that in March 
1969 he underwent psychiatric evaluation, ordered in 
conjunction with disciplinary action.  The examination report 
does not reflect that he complained of any psychiatric 
symptoms, nor did he reference any stressor events or Vietnam 
service.  The diagnostic impression found no psychiatric 
disease present.  His DD form 214 reflects that he served in 
Vietnam.

VA outpatient treatment records dated from 1970 to 1975 
reflect treatment for a variety of disorders.  On November 2, 
1970, the RO received the veteran's Application for Hospital 
Treatment or Domiciliary Care.  The veteran was admitted to 
the VA hospital on November 2, 1970, with complaints of 
extreme mental tension and anxiety symptoms due to the fact 
that his wife was expecting their first child in December.  
The diagnosis was situational reaction with anxiety.  The 
veteran was discharged on November 5, 1970, at which time the 
examiner commented that the veteran felt better, was in 
control, and was ready to return to work.  

A July 1975 VA outpatient treatment record shows the veteran 
presented with complaints of nervousness which he had had for 
3 weeks.  He reported that he felt jumpy, he was getting into 
arguments with his family and he had some trouble sleeping.  
He denied any precipitating events in general which caused 
depression.  The diagnosis was situational depression.  

A November 1975 VA psychology progress note revealed that the 
veteran had been nervous and tense for the past year and a 
half, since his wife had experienced medical problems.  He 
had difficulty accepting the consequences of her treatment 
and he noticed that his wife was very moody and fearful, 
resulting in friction and problems for him.  He also reported 
trouble sleeping but denied gastrointestinal distress.  The 
diagnosis was adult situational stress with anxiety.   

In January 1982, the veteran was evaluated for psychiatric 
admission to the VA hospital.  He reported that he had 
problems with authority, could not get along with others and 
feared that he might explode.  He also reported that he 
experienced nightmares pertaining to Vietnam and suffered 
from insomnia.  He had occasional thoughts of suicide, but 
admitted that he had no plans in mind or history of a 
suicidal gesture.  He denied homicidal ideations.  He was 
oriented times 3, coherent, relevant, verbal, his affect was 
appropriate and his mood was depressed.  He reported that in 
1976, he defended himself against his wife when she attacked 
him with a knife.  No diagnosis was noted but he requested 
admittance to the VA hospital.

In January 1983, the veteran filed a formal claim for service 
connection for a nervous disorder.   

On January 13, 1983 the veteran was admitted to the VA 
hospital for hospitalization on a voluntary basis following 
complaints of depression and a nervous problem.  He reported 
that he argued with his wife and noted that his experience in 
Vietnam changed his attitude.  He reported that since his 
experience in the Vietnam War, he had not been able to hold a 
job.  He mentioned no specific stressors, although he did 
state that he had been involved in combat.  He denied any 
suicidal thoughts.  On mental status examination, he was 
alert, ambulatory and not in distress.  He was pleasant, 
quiet and cooperative and his speech was spontaneous and 
coherent.  His affect was appropriate and his mood was 
unremarkable.  There was no apparent thought disorder, 
delusions or hallucinations.  He was oriented times three and 
his insight and judgment were fair.  

Progress notes completed during the veteran's hospitalization 
show feelings of depression and anger related to combat.  On 
January 26, 1983 he was seen for individual therapy.  He 
discussed his difficulties with employment which included 
problems with anger and prolonged absence.  He discussed his 
resentment of authority in relation to his Vietnam 
experience.  The diagnosis revealed that the veteran was 
depressed and angry and his work instability seemed related 
to unresolved conflicts over his participation in combat.

On February 2, 1983, the veteran requested discharge and the 
examiner noted that his condition upon the time of discharge 
had improved.  The pertinent Axis I diagnosis was dysthymic 
disorder.  

On VA examination in March 1983, the veteran reiterated his 
difficulties with authority and gave a history of being 
unable to hold a job and of bitterness toward society since 
his return from Vietnam.  He reported no important changes or 
loss of important relationships but he stated that he argued 
heavily with his wife when she asked him to do the dishes.  
He reported one bad night of sleep per week but otherwise he 
stated that he slept well.

Upon mental status observation,  he reported that he had four 
to five close friends and he was close with all his family 
members.  His affectivity was within normal limits.  No 
psychotic trends or grossly depressive trends were evident.     

The examiner concluded that the veteran was not suffering 
from any clinical psychiatric syndrome and his symptoms and 
history did not reflect post-traumatic stress disorder.
 
On May 12, 1983, the veteran was notified that his claim was 
denied.  The veteran submitted a notice of disagreement with 
that rating decision, which was postmarked May 14, 1984.  The 
veteran was notified in June 1984, that his notice of 
disagreement was untimely and the denial was considered 
final.

In September 1988, the veteran sought to reopen his claim and 
in October 1988, the RO determined that new and material 
evidence had not been submitted.  

The veteran submitted a formal claim seeking service 
connection for PTSD on January 7, 1994.

In June 1994, the veteran underwent a VA PTSD examination.  
He reported that his official military occupational specialty 
(MOS) was tank crewman and he worked as a tank driver, tank 
gunner and tank commander in direct support of the infantry.  
In regards to combat, he reported that he was in the field 
the entire time he was in Vietnam and he participated in 
sweep operations, search and destroy missions as well as 
patrols.  He was not wounded but he experienced numerous near 
misses by both friendly and enemy fire.  He lost several 
friends during his time in service and stated that his 16-
month experience in Vietnam was extremely stressful.  After 
returning from the war, he had difficulty with civilian life 
which included problems with his temper, difficulty holding a 
job and conflicts in his relationships.  He reported that he 
only slept two and a half hours a night but he denied any 
nightmares.  His mood was usually sad, depressed and down 
most of the time.  He had symptoms of hypervigilance.  He was 
unable to be around people and did not have many friends.  He 
disliked public places and experienced intrusive thoughts 
about his Vietnam experience.  

Mental status examination revealed that his mood was 
dysphoric and angry and his affect was restricted.  His 
speech was spontaneous and his rate, volume and tone were 
normal.  Thought processes were logical and goal directed and 
there was no loosening of association or flight of ideation.  
He denied hallucinations and was not delusional or suicidal.  
His insight was slightly impaired and his judgment was fair.  
The pertinent Axis I diagnosis was PTSD.  The examiner noted 
that the veteran's PTSD was related to his Vietnam 
experience.  

By a June 1994 rating decision, service connection for PTSD 
was granted and a 30 percent disability evaluation was 
assigned, effective from January 7, 1994.  Subsequently, a 
September 1995 rating decision assigned a 100 percent 
disability evaluation for the disorder, and an April 1997 
rating decision made the 100 percent disability evaluation 
effective from January 7, 1994.

In November 1997, the veteran indicated his disagreement with 
the effective date of the grant of service connection, 
contending that such grant had been warranted since the 
1970s.  By a December 1997 statement of the case, the RO 
noted that the June 1984 letter to the veteran, informing him 
that his May 1984 notice of disagreement was untimely, was 
actually in error.  It was noted that by application of 38 
C.F.R. § 19.131(b) (1984), where the time limit would expire 
on a Saturday, Sunday, or holiday, the next succeeding 
workday will be included in the computation.  By application 
of that regulation, the RO noted that the veteran's May 1984 
notice of disagreement was actually timely.  The RO then 
provided the veteran with a statement of the case on the 
issue of entitlement to service connection for PTSD in 1983 
and the RO determined that service connection for PTSD was 
not warranted as of 1983 and the effective date for service 
connection remained January 7, 1994.  The veteran submitted a 
VA Form 9 as a substantive appeal in February 1998.

During the veteran's July 1999 Travel Board hearing, he 
testified that though he was first diagnosed with PTSD in 
1994, he experienced symptoms related to PTSD prior to 1994 
after he underwent a series of hospitalizations between 1981 
and 1983.  Additionally, during the July 1999 Travel Board 
hearing, the undersigned Veterans Law Judge received numerous 
lay statements submitted on behalf of the veteran.  The 
statements essentially indicated that while the veteran was 
in Vietnam he experienced extremely traumatic events, which 
still presently affected him.



III.  Analysis

The assignment of effective dates for disability compensation 
awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The statute and regulation provide, in pertinent 
part, that the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

The Court of Appeals for Veterans Claims has made it plain 
that the date of the filing of a claim is generally 
controlling in determinations as to effective dates.  See 
Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 
Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 343 
(1997).  In Lalonde, the Court stated that the effective date 
for an award of service connection is not based upon the date 
of the earliest medical evidence demonstrating entitlement, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Id.

A "claim" is defined as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 U.S.C.A. 
§ 101(30); 38 C.F.R. § 3.1(p), 3.155.  The date of receipt, 
as pertinent here, is the date on which a claim, information, 
or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 
C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefits sought.  38 C.F.R. § 3.155.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, the formal claim will be considered 
filed as of the date of receipt of the informal claim.  Id.  
An informal claim for an increased rating, but not service 
connection, may be initiated by a report of examination or 
hospitalization.   38 C.F.R. § 3.157.

Notwithstanding the effective date assigned for either an 
original grant of benefits or an increased rating, under the 
law, the commencement of payment of VA monetary benefits is 
delayed until the first day of the calendar month following 
the month in which the effective date of the award is 
assigned.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

In this case, the veteran has requested that the Board 
consider assigning an effective date of November 1970 for 
PTSD, as that was the date the RO first received the 
veteran's Application for Hospital Treatment or Domiciliary 
Care due to extreme mental tension.  As defined above, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).  The Application for Hospital 
Treatment or Domiciliary Care cannot be construed as an 
informal claim for compensation purposes as it simply does 
not specify that VA compensation or pension benefits were 
sought.  Further, the treatment record itself does not 
suggest that the veteran had, or claimed to have, any 
psychiatric symptoms related to service or events therein.   

Regarding other medical records dated from November 1970 to 
February 1983, there was no medical evidence of a psychiatric 
disorder, to include PTSD, which may be related to service 
and no VA examiner, private examiner or other health care 
provider has indicated anything to the effect that the 
veteran was misdiagnosed with situational reaction with 
anxiety, situational depression, adult situational stress 
with anxiety, depression or dysthmic disorder.  And the 
medical evidence does not make reference to any recollections 
of wartime or combat experiences as a source of the 
diagnoses.  

After receipt of the veteran's formal claim for a psychiatric 
disorder in January 1983 he underwent a VA psychiatric 
examination in March 1983.  The Board notes that a VA 
examiner completed a thorough psychiatric examination and 
specifically concluded that the veteran was not suffering 
from any clinical psychiatric syndrome and that his symptoms 
and history did not reflect PTSD.  Hence, there is no basis 
for the grant of an effective date from January 1983, due to 
the fact that the veteran was not suffering from a 
psychiatric disorder of service origin at the time of the 
March 1983 VA psychiatric examination.      

Treatment records dated between March 1983 and June 1994 are 
completely void of treatment, diagnosis or manifestations 
pertaining to a psychiatric disorder, to include PTSD, 
related to service. 

As discussed above, the RO granted the veteran's claim for 
PTSD based upon his January 1994 application.  Following a 
complicated series of rating decisions and communications by 
the veteran indicating his intent to file claims for earlier 
effective dates and increased ratings, he was ultimately 
granted a 100 percent disability rating for PTSD, effective 
January 7, 1994, the date of his original claim.

The first medical evidence of PTSD related to service was 
communicated in a June 1994 VA examination.  Therefore, the 
veteran's January 1994 claim is accepted as the first claim 
of service connection for PTSD.  There is no evidence that 
entitlement to service connection for a psychiatric disorder, 
currently diagnosed as PTSD, arose prior to that time.  Based 
on the above analysis, the earliest effective date allowed 
under the pertinent provisions of 38 C.F.R. § 3.400 and 38 
C.F.R. § 3.114(a) for the award of service connection for 
PTSD is the date of the January 7, 1994, claim.  See 38 
C.F.R. § 3.400(b)(2)(i) (2004).  






	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to January 7, 1994, for the grant of 
service connection for a psychiatric disorder, currently 
diagnosed as post-traumatic stress disorder is denied.




	                        
____________________________________________
	N. R. Robin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


